PER CURIAM.
Upon the first appeal in this case, 4 Cir., 144 F.2d 584, we affirmed the judgment of the District Court that Dize should pay to Maddrix the sum of $1052.10 and a fee of $75 for overtime compensation, liquidated damages and an attorney’s fee under the Fair Labor Standards Act. The controversy in this court related to the right of Maddrix to overtime compensation and no question was raised as to the amount of the fee. Subsequently the Supreme Court granted a writ of certiorari and affirmed the judgment: Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 65 S.Ct. 895, 89 L.Ed. 1296.
Maddrix’ attorney then filed a petition in the District Court for an additional fee for services rendered in the appellate courts, including the preparation of the brief and the argument in this court, the preparation of brief in opposition to the petition of Dize for writ of certiorari in the Supreme Court, and the preparation of the brief and the argument of the case on its merits in that court. The District Judge was of the opinion that he was without power to allow an additional fee and dismissed the petition. D.C., 61 F.Supp. 946. Upon appeal from this action we held, 4 Cir., 153 F.2d 274, 276, that the District Judge had the power and we therefore reversed the order and remanded the case so that “a suitable allowance” might be made to the attorney “for services rendered upon the appeal to this court and in connection with the application to the Supreme Court for writ of certiorari and upon a'consideration of the case by that court.” Upon the remand the District Judge allowed an additional fee of $100. This allowance was not in accordance with the mandate of this court since the sum of $100 was obviously not a suitable allowance for the services rendered. The order of the District Court will therefore be reversed and in lieu thereof the case will be remanded with direction to the District Court to issue an order allowing the attorney a fee of Seven Hundred Dollars ($700).
Reversed and remanded.